DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-19 are pending in this application (16/577,251), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 03/11/2022, following the Non-Final Rejection office action dated 12/15/2021.    
	Claims 1 and 17-19 have been amended.
	(Please see Claims in pages 2-7 of Applicant Arguments/Remarks filed on 03/11/2022)
	Applicant's submissions have been entered.   
 
Withdrawal of Claim Objections
3.	Previous Objections to Claims 17 and 19 are hereby withdrawn as Applicant has amended the claims to resolve the noted informalities.    (Please see page 8 of Applicant Arguments/Remarks filed on 03/11/2022)


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 
5 	Claims 1-8, and 16-19 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Culter (US 2013/0111457 A1; Pub. Date: May. 2, 2013; Filed: Oct. 28, 2011; hereinafter Culter [cited by Applicant as a Prior Art in IDS filed on 06/10/2020]), in view of Wojcik et al. (US 2014/0317318 A1; Pub. Date: Oct. 23, 2014; Filed: Jun. 12, 2013; hereinafter Wojcik), further in view of Choudhury (US 11,080,168 B1; Date of Patent: Aug. 3, 2021; Filed: May 15, 2019, hereinafter Choudhury).
Regarding claim 1, Culter teaches:
(Currently Amended) A system [[for improved evaluation of one or more evaluation hardware boards]], the system comprising a firmware repository server, the firmware repository server comprising (See, e.g., Culter, Fig. 1: FIRMWARE UPDATE IMAGE REPOSITORY 106; par. [0016]:  “.…In at least some embodiments, firmware updates images developed by the developer computers 102A-102N, while executing the firmware development tools 104A-104N, are stored to a firmware update image repository 106.”  Examiner Note (EN): Culter teaches:  a firmware update image repository 106.) a communication interface for connection to one or more client devices (See, e.g., Culter, Figs. 1, 7; par. [0029]:  “…The computer system 700 includes a processor 702 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 704, read only memory (ROM) 706, and random access memory (RAM) 708, with an input/output (I/O) interface 710, and with a network interface 712..…”  EN:  Culter teaches:  computer system 700 includes a processor 702 that is in communication with a network interface 712.), wherein the firmware repository server comprises a plurality of firmware packages [[for the one or more evaluation hardware boards wherein at least one of the plurality of firmware packages is configured to allow testing of at least   one functionality of at least one of the one or more evaluation hardware boards]] (See, e.g., Culter, Fig. 1; par. [0016]:  “…firmware updates images developed by the developer computers 102A-102N, while executing the firmware development tools 104A-104N, are stored to a firmware update image repository 106.”  EN: Culter teaches: firmware update images [a plurality of firmware packages] developed by the developer computers 102A-102N are stored to a firmware update image repository 106.), and wherein the firmware repository server comprises a processor (See, e.g., Culter, Fig. 7: PROCESSOR 702; par. [0029]:  “…The computer system 700 includes a processor 702 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 704, read only memory (ROM) 706, and random access memory (RAM) 708, with an input/output (I/O) interface 710, and with a network interface 712..…”  EN:  Culter teaches:  computer system 700 includes a processor 702.), configured to: 

receive a firmware request for a selected one of the one or more evaluation hardware boards from a first of the client devices (See, e.g., Culter, Fig. 1; par. [0017]:  “As needed, the firmware update image repository 106 is able to respond to different firmware search requests with an appropriate firmware search response. …”  And, Culter, Fig. 1; par. [0020]: “…an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) because the firmware images cannot program or reprogram themselves yet.  In this scenario, a composite image could be used to deploy firmware images for the first time.  The factory software could read the TOC, extract the self-describing components and copy the binary data directly to the firmware endpoints being programmed.”  EN:  Culter teaches:  firmware update image repository 106 responds to different firmware search requests to deploy firmware images via a special system, referred to as an ICT (in circuit tester) [user evaluation hardware board] to the firmware endpoints being programmed.);
determine, which of the plurality of firmware packages are compatible firmware packages, which compatible firmware packages are suitable (See, e.g., Culter, par. [0042]: “The table of contents (TOC) of a composite image may provide sufficient information to enable the contents of TOC to be displayed in a human readable fashion…. The composite image framework is also compatible with SEP Image Compatible constraints to enable use of an existing SEP firmware image (which is an aggregation that contains expander firmware along with various microcontroller programs) within a composite image. …” (emphasis added) EN:  Culter teaches: The composite image framework is compatible with SEP Image Compatible constraints to enable use of an existing SEP firmware image.) for the selected one of the one or more evaluation hardware boards (See, e.g., Culter, Fig. 1; par. [0020]: “…an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) because the firmware images cannot program or reprogram themselves yet.  In this scenario, a composite image could be used to deploy firmware images for the first time.  The factory software could read the TOC, extract the self-describing components and copy the binary data directly to the firmware endpoints being programmed.”  EN:  Culter teaches:  an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) [user evaluation hardware board].);
generate a catalog of the compatible firmware packages for the selected one of the one or more evaluation hardware boards, which catalog comprises a description of the compatible firmware packages that can be displayed to a user (See, e.g., Culter, par. [0042]: “The table of contents (TOC) of a composite image may provide sufficient information to enable the contents of TOC to be displayed in a human readable fashion…. The composite image framework is also compatible with SEP Image Compatible constraints to enable use of an existing SEP firmware image (which is an aggregation that contains expander firmware along with various microcontroller programs) within a composite image. …” (emphasis added), and Culter, Fig. 1; par. [0020]: “…an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) because the firmware images cannot program or reprogram themselves yet.  In this scenario, a composite image could be used to deploy firmware images for the first time.  …”  EN:  Culter teaches: The table of contents (TOC) of a composite image may provide sufficient information to enable the contents of TOC to be displayed in a human readable fashion, where The composite image framework is compatible with SEP Image Compatible constraints to enable use of an existing SEP firmware image, as an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) [user evaluation hardware board].);
transmit the generated catalog to the first client device (See, e.g., Culter, Fig. 1; pars. [0018] - [0019]:  “…Although only one deployment computer 112 is shown, it should be understood that the system 100 could comprise a plurality of deployment computers, each with a firmware decomposition tool for unpacking and deploying received composite images to firmware endpoints. … each composite image output from the firmware composition tool 110 has a predetermined format including: 1) a single table of contents; and 2) at least one firmware image payload. …”  EN:  Culter teaches: deployment computers unpacking and deploying received composite images to firmware endpoints [client device], each composite image including: a table of contents [catalog]) for display to the user (See, e.g., Culter, par. [0042]: “The table of contents (TOC) of a composite image may provide sufficient information to enable the contents of TOC to be displayed in a human readable fashion….” (emphasis added)); 
transmit firmware of the user selected firmware package to the first client device (See, e.g., Culter, Fig. 1; pars. [0018] - [0019]:  “…Although only one deployment computer 112 is shown, it should be understood that the system 100 could comprise a plurality of deployment computers, each with a firmware decomposition tool for unpacking and deploying received composite images to firmware endpoints. … each composite image output from the firmware composition tool 110 has a predetermined format including: 1) a single table of contents; and 2) at least one firmware image payload. …”  EN:  Culter teaches: deployment computers unpacking and deploying received composite images to firmware endpoints [client device], each composite image including: a table of contents [catalog] and at least one firmware image payload [user selected firmware package].).

Culter does not appear to explicitly teach:
improved evaluation of one or more evaluation hardware boards, 

a plurality of firmware packages for the one or more evaluation hardware boards, wherein at least one of the plurality of firmware packages is configured to allow testing of at least  one functionality of at least one of the one or more evaluation  hardware boards,
receive, after the catalog has been transmitted, a request for a user selected firmware package from the catalog of compatible firmware packages; and
However, Wojcik (US 2014/0317318 A1), in an analogous art of updating device firmware, teaches:

improved evaluation of one or more evaluation hardware boards (See, e.g., Wojcik, par. [0117]: “…peripheral device functions may also include (as non-limiting examples) wired and/or wireless communications, image capture and/or image reproduction functions, monitoring of various signals, evaluation of inputs from sensors, energy and/or signal enhancement, operation and/or tuning of mechanical components, audio features, etc.”   EN:  Wojcik teaches: monitoring of various signals, evaluation of inputs from sensors [hardware boards], energy and/or signal enhancement.), 
receive, after the catalog has been transmitted, a request for a user selected firmware package from the catalog of compatible firmware packages (See, e.g., Wojcik, par. [0124]:  “…a device user may be notified of firmware updates or may be presented with a catalog of firmware versions available.  The user may then select a desired firmware update for download and installation.”   EN:  Wojcik teaches: a device user is presented with a catalog of firmware versions available, when the user selects a desired firmware update for download and installation.); and
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify Culter’s invention of a firmware repository server, by incorporating the teachings of Wojcik that teaches “improved evaluation of one or more evaluation hardware boards,” and “receive, after the catalog has been transmitted, a request for a user selected firmware package from the catalog of compatible firmware packages;”  A person having ordinary skill in the art would have been motivated toward such a modification to improve Culter for: updating firmware executed by a protective case for an electronic device, the protective case including a circuitry for supplementing power for the electronic device. (See, e.g., Wojcik, par [0002]).  Culter and Wojcik are analogous arts directed generally to updating device firmware.
Culter and Wojcik combination does not appear to explicitly teach:
a plurality of firmware packages for the one or more evaluation hardware boards, wherein at least one of the plurality of firmware packages is configured to allow testing of at least  one functionality of at least one of the one or more evaluation  hardware boards,

However, Choudhury (US 11,080,168 B1), in an analogous art of updating device firmware, teaches:
a plurality of firmware packages for the one or more evaluation hardware boards, wherein at least one of the plurality of firmware packages is configured to allow testing of at least  one functionality of at least one of the one or more evaluation  hardware boards (See, e.g., Choudhury, FIG. 1, c 8 ll 4-37:  “…The system and method can include a test bed of a large number of candidate processing hardware, associated peripherals and an operating system or firmware, together called a `platform`. …At 70, the system can run a set of one or more application programs on each of the boards for performance evaluation, and can log the results for performance evaluation. …” (emphasis added)  EN:  Choudhury teaches: a set of one or more application programs on each of the boards for performance evaluation, in a test bed of a large number of candidate processing hardware, associated peripherals and an operating system or firmware, together called a `platform`.),

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Culter and Wojcik combination for a firmware repository server, by incorporating the teachings of Choudhury that teaches “a plurality of firmware packages for the one or more evaluation hardware boards wherein at least one of the plurality of firmware packages is configured to allow testing of at least  one functionality of at least one of the one or more evaluation  hardware boards,”  A person having ordinary skill in the art would have been motivated toward such a modification to improve Culter and Wojcik for: determination of performance characteristics with respect to electronic hardware and user-selected test software.. (See, e.g., Choudhury, c 4 ll 4-17).  Culter, Wojcik, and Choudhury are analogous arts directed generally to updating device firmware.


Regarding claim 2, Culter, Wojcik, and Choudhury teaches: 
(Previously Presented) The system of claim 1 (please see claim 1 rejection),
wherein the request for firmware comprises an identifier of the selected one of the one or more user evaluation hardware boards and each of the plurality of firmware packages comprises a compatibility identifier (See, e.g., Culter, Fig. 1; par. [0017]:  “…a firmware search request may specify a particular product identifier, one or more firmware component identifiers, or other identifiers to request firmware update images.  .…”  EN:  Culter teaches:  a firmware search request may specify a particular product identifier, one or more firmware component identifiers, or other identifiers to request firmware update images.).


Regarding claim 3, Culter, Wojcik, and Choudhury teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),
wherein the catalog comprises metadata of the compatible firmware packages (See, e.g., Culter, Figs. 4A, 4B; par. [0026]:  “FIGS. 4A and 4B show a composite image file format in accordance with at least some embodiments of the disclosure.  In FIG. 4A, a composite image file 400 is shown to comprise a table of contents 402 and at least one payload 404.  The table of contents 402 is shown in further detail in FIG. 4B.  More specifically, the table of contents 402 comprises a header 412, and at least one entry 414.  The header 412 may comprise fields such as a signature field 422, a composite image (CI) version field 424, a header length field 426, a number of entries field 428, a nesting level field 430, a TOC_CRC (Table of Contents Cyclic Redundancy Check) field 432, and a description field 434.  Meanwhile, each entry 414 may comprise an entry length field 442, a payload tag field 444, a data format field 446, a payload CRC (Cyclic Redundancy Check) payload length field 448, a payload offset field 450, a payload version field 452, and a payload description field 454.  Additional details regarding the content of each field is given hereafter.”  EN:  Culter teaches:  the table of contents 402 comprises a header 412, and at least one entry 414. The header 412 comprises fields [metadata] such as a signature field 422, a composite image (CI) version field 424, etc.).


Regarding claim 4, Culter, Wojcik, and Choudhury teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),
wherein the processor of the firmware repository server is additionally configured to determine, if a secondary application is required for the user selected firmware package, and in case the secondary application is required, to transmit the secondary application to the client device (See, e.g., Culter, Fig. 1; pars. [0016] - [0018]:  “FIG. 1 shows a system 100 in accordance with at least some embodiments of the disclosure.  As shown, the system 100 comprises a plurality of developer computers 102A-102N with corresponding firmware development tools 104A-104N. …As shown in FIG. 1, a firmware search request may be initiated by a distribution computer 108 that executes a firmware composition tool 110. …As shown, a composite image output from the firmware composition tool 110 is received by a deployment computer 112 with a firmware decomposition tool 114. …”  EN:  Culter teaches:  the system comprises a plurality of developer computers with corresponding firmware development tools, a firmware search request initiated by a distribution computer that executes a firmware composition tool, and a composite image output from the firmware composition tool received by a deployment computer.).


Regarding claim 5, Culter, Wojcik, and Choudhury teaches:  
(Previously Presented) The system of claim 4 (please see claim 4 rejection), 
wherein the secondary application is configured for execution on the client device and for interfacing with the user selected firmware package when executed on the selected one of the one or more evaluation hardware boards (See, e.g., Culter, Fig. 1; pars. [0016] - [0018]:  “FIG. 1 shows a system 100 in accordance with at least some embodiments of the disclosure.  As shown, the system 100 comprises a plurality of developer computers 102A-102N with corresponding firmware development tools 104A-104N. …As shown in FIG. 1, a firmware search request may be initiated by a distribution computer 108 that executes a firmware composition tool 110. …As shown, a composite image output from the firmware composition tool 110 is received by a deployment computer 112 with a firmware decomposition tool 114. …”  And, Culter, Fig. 1; par. [0020]: “…an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) because the firmware images cannot program or reprogram themselves yet.  In this scenario, a composite image could be used to deploy firmware images for the first time.  The factory software could read the TOC, extract the self-describing components and copy the binary data directly to the firmware endpoints being programmed.”  EN:  Culter teaches:  the system comprises a plurality of developer computers with corresponding firmware development tools, a firmware search request initiated by a distribution computer that executes a firmware composition tool, and a composite image output from the firmware composition tool received by a deployment computer to deploy firmware images via a special system, referred to as an ICT (in circuit tester).).


Regarding claim 6, Culter, Wojcik, and Choudhury teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),

Culter, Wojcik, and Choudhury as combined, does not appear to explicitly teach: 
wherein the client device is one or more of a mobile computing device, a smart phone, and a tablet computer.

However, Wojcik (US 2014/0317318 A1), in the analogous art of updating device firmware, further teaches: 
wherein the client device is one or more of a mobile computing device, a smart phone, and a tablet computer (See, e.g., Wojcik, FIG. 2: device 200; par [0003]: “…Portable electronic devices may include smartphones, tablets, computers, cameras, video players, mobile communication devices, …”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Culter, Wojcik, and Choudhury for updating firmware of a client device, by incorporating the additional teachings of Wojcik that teaches “wherein the client device is one or more of a mobile computing device, a smart phone, and a tablet computer.”  A person having ordinary skill in the art would have been motivated toward such a modification of Culter, Wojcik, and Choudhury, for: updating firmware executed by a protective case for an electronic device, the protective case including a circuitry for supplementing power for the electronic device. (See, e.g., Wojcik, par [0002]). Culter, Wojcik, and Choudhury are analogous arts directed generally to updating device firmware.  


Regarding claim 7, Culter, Wojcik, and Choudhury teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),
wherein the user selected firmware package comprises compiled firmware (See, e.g., Culter, par. [0047]:  “Mechanisms for building payloads which may be native image format or may be in composite image format shall be independent of one another.  This is because source trees and compilers are different for each intelligent subsystem within an enclosure.  For example, a command line tool named "compose" or "comp" that is driven by makefiles and takes arguments from the makefile (or a script named by the makefile) may be employed to build a composite image.…”  EN:  Culter teaches:  a command line tool named "compose" or "comp" that is driven by makefiles and takes arguments from the makefile (or a script named by the makefile) may be employed to build a composite image by compilers.).


Regarding claim 8, Culter, Wojcik, and Choudhury teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),
further comprising a compiler, wherein the user selected firmware package comprises uncompiled firmware, the compiler being configured to compile the uncompiled firmware to obtain compiled firmware, and wherein the transmitted selected firmware package comprises the obtained compiled firmware (See, e.g., Culter, par. [0047]:  “Mechanisms for building payloads which may be native image format or may be in composite image format shall be independent of one another.  This is because source trees and compilers are different for each intelligent subsystem within an enclosure.  For example, a command line tool named "compose" or "comp" that is driven by makefiles and takes arguments from the makefile (or a script named by the makefile) may be employed to build a composite image.…”  EN:  Culter teaches:  a command line tool named "compose" or "comp" that is driven by makefiles and takes arguments from the makefile (or a script named by the makefile) may be employed to build a composite image by compilers.).


Regarding claim 16, Culter, Wojcik, and Choudhury teaches: 
(Previously Presented) The system of claim 1 (please see claim 1 rejection), further comprising the first client device, 
wherein the first client device is connectable to the selected one of the one or more evaluation hardware boards (See, e.g., Culter, par. [0011]:  “… if a first device couples to a second device, that connection may be through a direct electrical connection, through an indirect electrical connection via other devices and connections, through an optical electrical connection, or through a wireless electrical connection.”  And, Culter, Fig. 1; par. [0020]: “…an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) …”  EN:  Culter teaches:  a first device couples to a second device through a direct electrical connection so that an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester).).


Regarding claim 17, Culter teaches
(Currently Amended) A client device for use in a system [[for improved evaluation of one or more evaluation hardware boards,]], the client device comprising an interfacing host application (See, e.g., Culter, Figs. 1, 7; par. [0029]:  “…The computer system 700 includes a processor 702 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 704, read only memory (ROM) 706, and random access memory (RAM) 708, with an input/output (I/O) interface 710, and with a network interface 712..…”  EN:  Culter teaches:  computer system 700 includes a processor 702 that is in communication with an input/output (I/O) interface 710, and with a network interface 712.), configured to:
send a firmware request for a selected one of the one or more evaluation hardware boards to a firmware repository server (See, e.g., Culter, Fig. 1: FIRMWARE UPDATE IMAGE REPOSITORY 106; par. [0017]:  “As needed, the firmware update image repository 106 is able to respond to different firmware search requests with an appropriate firmware search response. …”  And, Culter, Fig. 1; par. [0020]: “…an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) because the firmware images cannot program or reprogram themselves yet.  In this scenario, a composite image could be used to deploy firmware images for the first time.  The factory software could read the TOC, extract the self-describing components and copy the binary data directly to the firmware endpoints being programmed.”  EN:  Culter teaches:  firmware update image repository 106 responds to different firmware search requests to deploy firmware images via a special system, referred to as an ICT (in circuit tester) [user evaluation hardware board].);
receive a catalog of compatible firmware packages (See, e.g., Culter, Fig. 1; pars. [0017] - [0019]:  “…The composite image framework (format rules) enables an arbitrary number of firmware update images to be packaged together as a self-describing aggregation of the arbitrary number of firmware update images.… each composite image output from the firmware composition tool 110 has a predetermined format including: 1) a single table of contents; and 2) at least one firmware image payload.  Briefly, the table of contents comprises a single header and at least one entry.…”  EN:  Culter teaches:  an arbitrary number of firmware update images packaged together as a self-describing aggregation of the arbitrary number of firmware update images, each composite image including: a table of contents [catalog] and at least one firmware image payload.) for the selected one of the one or more evaluation hardware boards (See, e.g., Culter, Fig. 1; par. [0020]: “…an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) because the firmware images cannot program or reprogram themselves yet.  In this scenario, a composite image could be used to deploy firmware images for the first time.  The factory software could read the TOC, extract the self-describing components and copy the binary data directly to the firmware endpoints being programmed.”  EN:  Culter teaches:  an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) [user evaluation hardware board].), which catalog comprises a description of the compatible firmware packages that can be displayed to a user (See, e.g., Culter, par. [0042]: “The table of contents (TOC) of a composite image may provide sufficient information to enable the contents of TOC to be displayed in a human readable fashion…. The composite image framework is also compatible with SEP Image Compatible constraints to enable use of an existing SEP firmware image (which is an aggregation that contains expander firmware along with various microcontroller programs) within a composite image. …” (emphasis added) EN:  Culter teaches: The table of contents (TOC) of a composite image provides sufficient information to enable the contents of TOC to be displayed in a human readable fashion.);
display the description of the compatible firmware packages of the catalog to the user (See, e.g., Culter, par. [0042]: “The table of contents (TOC) of a composite image may provide sufficient information to enable the contents of TOC to be displayed in a human readable fashion….” (emphasis added) EN:  Culter teaches: The table of contents (TOC) of a composite image provides sufficient information to enable the contents of TOC to be displayed in a human readable fashion.);
receive firmware of the user selected firmware package (See, e.g., Culter, Fig. 1; pars. [0018] - [0019]:  “…Although only one deployment computer 112 is shown, it should be understood that the system 100 could comprise a plurality of deployment computers, each with a firmware decomposition tool for unpacking and deploying received composite images to firmware endpoints. … each composite image output from the firmware composition tool 110 has a predetermined format including: 1) a single table of contents; and 2) at least one firmware image payload. …”  EN:  Culter teaches: deployment computers unpacking and deploying received composite images to firmware endpoints, each composite image including: a table of contents and at least one firmware image payload [firmware package].);


Culter does not appear to explicitly teach:
for improved evaluation of one or more evaluation hardware boards, 
transmit, after the catalog has been received, a request for a user selected firmware package from the catalog of compatible firmware packages to the firmware repository server; and
wherein at least one of the firmware packages is configured to allow testing of at least one functionality of the selected one of the one or more evaluation hardware boards.
However, Wojcik (US 2014/0317318 A1), in an analogous art of updating device firmware, teaches:
improved evaluation of one or more evaluation hardware boards (See, e.g., Wojcik, par. [0117]:  “…peripheral device functions may also include (as non-limiting examples) wired and/or wireless communications, image capture and/or image reproduction functions, monitoring of various signals, evaluation of inputs from sensors, energy and/or signal enhancement, operation and/or tuning of mechanical components, audio features, etc.”   EN:  Wojcik teaches: monitoring of various signals, evaluation of inputs from sensors [hardware boards], energy and/or signal enhancement.), 
transmit, after the catalog has been received, a request for a user selected firmware package from the catalog of compatible firmware packages to the firmware repository server (See, e.g., Wojcik, par. [0124]:  “…a device user may be notified of firmware updates or may be presented with a catalog of firmware versions available.  The user may then select a desired firmware update for download and installation.”   EN:  Wojcik teaches: a device user is presented with a catalog of firmware versions available, when the user selects a desired firmware update for download and installation.); and
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify Culter’s invention of a firmware repository server, by incorporating the teachings of Wojcik that teaches “improved evaluation of one or more evaluation hardware boards,” and “transmit, after the catalog has been received, a request for a user selected firmware package from the catalog of compatible firmware packages to the firmware repository server”  A person having ordinary skill in the art would have been motivated toward such a modification to improve Culter for: updating firmware executed by a protective case for an electronic device, the protective case including a circuitry for supplementing power for the electronic device. (See, e.g., Wojcik, par [0002]).  Culter and Wojcik are analogous arts directed generally to updating device firmware.
Culter and Wojcik combination does not appear to explicitly teach:
wherein at least one of the firmware packages is configured to allow testing of at least one functionality of the selected one of the one or more evaluation hardware boards.

However, Choudhury (US 11,080,168 B1), in an analogous art of updating device firmware, teaches:
wherein at least one of the firmware packages is configured to allow testing of at least one functionality of the selected one of the one or more evaluation hardware boards (See, e.g., Choudhury, FIG. 1, c 8 ll 4-37:  “…The system and method can include a test bed of a large number of candidate processing hardware, associated peripherals and an operating system or firmware, together called a `platform`. …At 70, the system can run a set of one or more application programs on each of the boards for performance evaluation, and can log the results for performance evaluation. …”  (emphasis added) EN:  Choudhury teaches: a set of one or more application programs on each of the boards for performance evaluation, in a test bed of a large number of candidate processing hardware, associated peripherals and an operating system or firmware, together called a `platform`.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Culter and Wojcik combination for a firmware repository server, by incorporating the teachings of Choudhury that teaches “wherein at least one of the firmware packages is configured to allow testing of at least one functionality of the selected one of the one or more evaluation hardware boards”  A person having ordinary skill in the art would have been motivated toward such a modification to improve Culter and Wojcik for: determination of performance characteristics with respect to electronic hardware and user-selected test software.. (See, e.g., Choudhury, c 4 ll 4-17).  Culter, Wojcik, and Choudhury are analogous arts directed generally to updating device firmware.



Claims 18 and 19:
Method Claim 18 and CRM Claim 19 are basically similar to rejected system Claim 1.
As such, Claims 18 and 19 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Culter, Wojcik, and Choudhury, for similar rationale.

6 	Claims 9-12 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Culter (US 2013/0111457 A1), Wojcik (US 2014/0317318 A1), and Choudhury (US 11,080,168 B1), further in view of. Brockmann et al. (US 2010/0011134 A1; Pub. Date: Jan. 14, 2010; Filed: Jul. 9, 2008; hereinafter Brockmann),
Regarding claim 9, Culter, Wojcik, and Choudhury teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),
Culter, Wojcik, and Choudhury combination does not appear to explicitly teach
further comprising a remote firmware editor, connected with the firmware repository server and configured to provide a graphical firmware editor.

However, Brockmann (US 2010/0011134 A1), in an analogous art of updating device firmware, teaches:
further comprising a remote firmware editor, connected with the firmware repository server and configured to provide a graphical firmware editor (See, e.g., Brockmann, Fig. 6; pars. [0067] – [0068]:  “FIG. 6 illustrates example firmware modules configurable by a user through an editor or graphical user interface (GUI).  Accordingly, the firmware module 308 can be made configurable by defining a module into multiple parts--part A 602, part B 604, and part C 606, as shown in the Figure.  The firmware module 308 can also be separated into multiple portions or pieces--piece A' 608, piece B' 610, and piece C 612 as shown in the Figure.  … The host 315 loads the parts/pieces onto the optoelectronic device 300.  The parts/pieces work together to perform tasks, log data, or retrieve data and/or information respectively. 
In one embodiment, the host 315 enables modification/configuration of the parts/pieces that correspond to control or configuration information of the optoelectronic device 300.  As shown in the Figure, such parts/pieces (e.g., part B 604, piece B' 610) can be configured by a user (e.g., user 332) utilizing an editor 614 or a GUI 616, both of which may correspond to the editor/GUI 330 of FIG. 3.  It is noted that the configured/modified part or piece implements an update in the firmware module 308. …”   EN:  Brockmann teaches: firmware modules configurable by a user through an editor or graphical user interface (GUI)). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Culter, Wojcik, and Choudhury for updating firmware of a client device, by further incorporating the teachings of Brockmann that teaches “further comprising a remote firmware editor, connected with the firmware repository server and configured to provide a graphical firmware editor.”.  A person having ordinary skill in the art would have been motivated toward such a modification of Culter, Wojcik, and Choudhury, because: Typically, analysis and testing of optoelectronic devices require an associated firmware code to extract debug information when an error is encountered in the optoelectronic device.  The debugging process may necessitate loading of a new or an updated firmware code to take an appropriate debug action for the encountered error. (See Brockmann, par [0008]). Culter, Wojcik, Choudhury, and Brockmann are analogous arts directed generally to updating device firmware.  


Regarding claim 10, Culter, Wojcik, Choudhury, and Brockmann teaches: 
(Original) The system of claim 9 (please see claim 9 rejection),
wherein the remote firmware editor is configured to access a first firmware package of the plurality of firmware packages of the firmware repository server and to display source code firmware of the first firmware package to the user using the graphical firmware editor (See, e.g., Brockmann, Fig. 6; pars. [0067] - [0068]:  “FIG. 6 illustrates example firmware modules configurable by a user through an editor or graphical user interface (GUI).  Accordingly, the firmware module 308 can be made configurable by defining a module into multiple parts--part A 602, part B 604, and part C 606, as shown in the Figure.  The firmware module 308 can also be separated into multiple portions or pieces--piece A' 608, piece B' 610, and piece C 612 as shown in the Figure.  … The host 315 loads the parts/pieces onto the optoelectronic device 300.  The parts/pieces work together to perform tasks, log data, or retrieve data and/or information respectively. 
In one embodiment, the host 315 enables modification/configuration of the parts/pieces that correspond to control or configuration information of the optoelectronic device 300.  As shown in the Figure, such parts/pieces (e.g., part B 604, piece B' 610) can be configured by a user (e.g., user 332) utilizing an editor 614 or a GUI 616, both of which may correspond to the editor/GUI 330 of FIG. 3.  It is noted that the configured/modified part or piece implements an update in the firmware module 308. …”   EN:  Brockmann teaches: firmware modules configurable by a user through an editor or graphical user interface (GUI)).


Regarding claim 11, Culter, Wojcik, Choudhury, and Brockmann teaches: 
(Original) The system of claim 9 (please see claim 9 rejection),
Culter does not explicitly teach
wherein the remote firmware editor is configured to create a new firmware package from user entry of firmware source code.

However, Brockmann (US 2010/0011134 A1), in the analogous art of updating device firmware, further teaches:
wherein the remote firmware editor is configured to create a new firmware package from user entry of firmware source code (See, e.g., Brockmann, Fig. 6; pars. [0067] - [0068]:  “FIG. 6 illustrates example firmware modules configurable by a user through an editor or graphical user interface (GUI).  Accordingly, the firmware module 308 can be made configurable by defining a module into multiple parts--part A 602, part B 604, and part C 606, as shown in the Figure.  The firmware module 308 can also be separated into multiple portions or pieces--piece A' 608, piece B' 610, and piece C 612 as shown in the Figure.  … The host 315 loads the parts/pieces onto the optoelectronic device 300.  The parts/pieces work together to perform tasks, log data, or retrieve data and/or information respectively. 
In one embodiment, the host 315 enables modification/configuration of the parts/pieces that correspond to control or configuration information of the optoelectronic device 300.  As shown in the Figure, such parts/pieces (e.g., part B 604, piece B' 610) can be configured by a user (e.g., user 332) utilizing an editor 614 or a GUI 616, both of which may correspond to the editor/GUI 330 of FIG. 3.  It is noted that the configured/modified part or piece implements an update in the firmware module 308. …”   EN:  Brockmann teaches: firmware modules configurable by a user through an editor or graphical user interface (GUI). It is noted that the configured/modified part or piece implements an update in the firmware module.). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Culter, Wojcik, Choudhury, and Brockmann combination for updating firmware of a client device, by further incorporating the teachings of Brockmann that teaches “wherein the remote firmware editor is configured to create a new firmware package from user entry of firmware source code”.  A person having ordinary skill in the art would have been motivated toward such a modification of Culter, Wojcik, Choudhury, and Brockmann, to implement a user-defined feature/function. (See Brockmann, par [0039]). Culter, Wojcik, Choudhury, and Brockmann are analogous arts directed generally to updating device firmware.  


Regarding claim 12, Culter, Wojcik, Choudhury, and Brockmann teaches: 
(Original) The system of claim 9 (please see claim 9 rejection),
further comprising a compiler to compile edited or created firmware packages (See, e.g., Culter, par. [0047]:  “Mechanisms for building payloads which may be native image format or may be in composite image format shall be independent of one another.  This is because source trees and compilers are different for each intelligent subsystem within an enclosure.  For example, a command line tool named "compose" or "comp" that is driven by makefiles and takes arguments from the makefile (or a script named by the makefile) may be employed to build a composite image.…”  EN:  Culter teaches:  a command line tool named "compose" or "comp" that is driven by makefiles and takes arguments from the makefile (or a script named by the makefile) may be employed to build a composite image by compilers.).

7 	Claims 13-15 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Culter (US 2013/0111457 A1), Wojcik (US 2014/0317318 A1), and Choudhury (US 11,080,168 B1), further in view of Ginter et al. (US 2008/0126803 A1; Pub. Date: May 29, 2008; Filed: Oct. 30, 2007; hereinafter Ginter),
Regarding claim 13, Culter, Wojcik, and Choudhury teaches: 
(Original) The system of claim 1 (please see claim 1 rejection), 

Culter, Wojcik, and Choudhury combination does not appear to explicitly teach:
further comprising a collaboration management server, connected with the firmware repository server and configured with one or more user accounts, wherein the firmware repository server is configured to control access to one or more of the plurality of firmware packages based on the one or more user accounts.
However, Ginter (US 2008/0126803 A1), in an analogous art of updating device firmware, teaches:
further comprising a collaboration management server, connected with the firmware repository server and configured with one or more user accounts, wherein the firmware repository server is configured to control access to one or more of the plurality of firmware packages based on the one or more user accounts (See, e.g., Ginter, par. [1956]:  “In the preferred embodiment, to control access to clearinghouses, users are assigned account numbers at clearinghouses.  Account numbers provide a unique "instance" value for a secure database record from the point of view of an outsider.  From the point of view of an electronic appliance 600 site, the user, group, or group/user ids provide the unique instance of a record.  For example, from the point of view of VISA, your Gold Card belongs to account number #123456789.  From the point of view of the electronic appliance site (for example, a server at a corporation), the Gold card might belong to user id 1023.  In organizations which have plural users and/or user groups using a VDE node, such users and/or user groups will likely be assigned unique user IDs.  …”  Also see, e.g., Ginter, Figs. 67-69; par. [1677]: “PPE 650 automatically performs several checks to ensure that firmware being downloaded into the PPE has not been tampered with, replaced, or substituted before it was loaded. … If the two check summed values compare favorably ("yes" exit to decision Block 1396, then the PPE 650 may compare the public and private header identification tags associated with the firmware to ensure that the proper firmware was provided and had not been substituted (step not shown in the figure). …” EN:  Ginter teaches: to control access to clearinghouses, users are assigned account numbers that provide a unique "instance" value for a secure database record, while from the point of view of an electronic appliance 600 site, the user, group, or group/user ids provide the unique instance of a record.  And, PPE 650 compares the public and private header identification tags associated with the firmware to ensure that the proper firmware was provided.). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Culter, Wojcik, and Choudhury for updating firmware of a client device, by further incorporating the teachings of Ginter that teaches “further comprising a collaboration management server, connected with the firmware repository server and configured with one or more user accounts, wherein the firmware repository server is configured to control access to one or more of the plurality of firmware packages based on the one or more user accounts”.  A person having ordinary skill in the art would have been motivated toward such a modification of Culter, Wojcik, and Choudhury, for: secure transaction management and to ensure that information is accessed and/or otherwise used only in authorized ways. (See Ginter, par [0003]). Culter, Wojcik, Choudhury, and Ginter are analogous arts directed generally to updating device firmware.  


Regarding claim 14, Culter, Wojcik, Choudhury, and Ginter teaches: 
(Original) The system of claim 13 (please see claim 13 rejection),
wherein the firmware repository server comprises a public firmware repository for one or more firmware packages and one or more private firmware repositories for one or more firmware packages, wherein the firmware repository server is configured to control access at least to the one or more private firmware repositories based on the one or more user accounts (See, e.g., Ginter, par. [1956]:  “In the preferred embodiment, to control access to clearinghouses, users are assigned account numbers at clearinghouses.  Account numbers provide a unique "instance" value for a secure database record from the point of view of an outsider.  From the point of view of an electronic appliance 600 site, the user, group, or group/user ids provide the unique instance of a record.  For example, from the point of view of VISA, your Gold Card belongs to account number #123456789.  From the point of view of the electronic appliance site (for example, a server at a corporation), the Gold card might belong to user id 1023.  In organizations which have plural users and/or user groups using a VDE node, such users and/or user groups will likely be assigned unique user IDs.  …”  Also see, e.g., Ginter, Figs. 67-69; par. [1677]: “PPE 650 automatically performs several checks to ensure that firmware being downloaded into the PPE has not been tampered with, replaced, or substituted before it was loaded. … If the two check summed values compare favorably ("yes" exit to decision Block 1396, then the PPE 650 may compare the public and private header identification tags associated with the firmware to ensure that the proper firmware was provided and had not been substituted (step not shown in the figure). …” EN:  Ginter teaches: to control access to clearinghouses, users are assigned account numbers that provide a unique "instance" value for a secure database record, while from the point of view of an electronic appliance 600 site, the user, group, or group/user ids provide the unique instance of a record.  And, PPE 650 compares the public and private header identification tags associated with the firmware to ensure that the proper firmware was provided.).


Regarding claim 15, Culter, Wojcik, Choudhury, and Ginter teaches: 
(Original) The system of claim 14 (please see claim 14 rejection), 
wherein the collaboration management server is configured with one or more user groups and the firmware repository server is configured to control access to one or more of the private firmware repositories based on the one or more user groups (See, e.g., Ginter, par. [1956]:  “In the preferred embodiment, to control access to clearinghouses, users are assigned account numbers at clearinghouses.  Account numbers provide a unique "instance" value for a secure database record from the point of view of an outsider.  From the point of view of an electronic appliance 600 site, the user, group, or group/user ids provide the unique instance of a record.  For example, from the point of view of VISA, your Gold Card belongs to account number #123456789.  From the point of view of the electronic appliance site (for example, a server at a corporation), the Gold card might belong to user id 1023.  In organizations which have plural users and/or user groups using a VDE node, such users and/or user groups will likely be assigned unique user IDs.  …”  Also see, e.g., Ginter, Figs. 67-69; par. [1677]: “PPE 650 automatically performs several checks to ensure that firmware being downloaded into the PPE has not been tampered with, replaced, or substituted before it was loaded. … If the two check summed values compare favorably ("yes" exit to decision Block 1396, then the PPE 650 may compare the public and private header identification tags associated with the firmware to ensure that the proper firmware was provided and had not been substituted (step not shown in the figure). …” EN:  Ginter teaches: to control access to clearinghouses, users are assigned account numbers that provide a unique "instance" value for a secure database record, while from the point of view of an electronic appliance 600 site, the user, group, or group/user ids provide the unique instance of a record.  And, PPE 650 compares the public and private header identification tags associated with the firmware to ensure that the proper firmware was provided.).
			


			Response to Arguments
8.	The Applicant Arguments/Remarks filed on 03/11/2022 under 37 CFR 1.111 have been fully considered by Examiner but they are not persuasive to overcome the reference(s) as they are either ineffective or moot in view of the new grounds of rejection used in this office action as necessitated by Applicant’s amendments.  
Rejections under 35 U.S.C. § 103 
Applicant argues, in pages 8-10 (of Applicant Arguments/Remarks):  
“Claims 1-8 and 16-19 were rejected under 35 U.S.C. §103(a) as being unpatentable over Culter (US 2013/0111457) in view of Wojcik (US 2014/0317318), further in view of Choudhury (US 11,080,168).
Claims 9-12 were rejected under 35 U.S.C. §103(a) as being unpatentable over Culter and Wojcik and Choudhury, further in view of Brockmann (US 2010/0011134).
Claims 13-15 were rejected under 35 U.S.C. §103(a) as being unpatentable over Culter and Wojcik and Choudhury, further in view of Ginter (US 2008/0126803).
Applicant respectfully traverses and submits the proposed combinations, even if proper, which Applicant does not concede, do not render the pending claims obvious.
…
With reference to claim 1, the Examiner identified several differences between the subject matter of the claim and Culter. In addition to the differences, identified by the Examiner, Culter fails to teach at least the following limitations of claim 1:
a) A system for improved evaluation of one or more evaluation hardware boards;
b) determine, which of the plurality of firmware packages are compatible firmware packages, which compatible firmware packages are suitable for the selected one of the one or more evaluation hardware boards;
c) generate a catalog of the compatible firmware packages for the selected one of the one or more evaluation hardware boards, which catalog comprises a description of the compatible firmware packages that can be displayed to a user;
d) transmit the generated catalog to the first client device for display to the user;
e) transmit firmware of the user selected firmware package to the first client device.
With respect to b), Culter is silent on determining compatible firmware packages, which compatible firmware packages are suitable for the selected one of the one or more evaluation hardware boards.
Culter, par. 18 teaches making available firmware update images to ‘firmware endpoints 116A-116N’. Culter on the other hand does not teach to determine, whether there are compatible firmware packages that are suitable for a specific, selected evaluation hardware board.”

Examiner’s response:
Examiner respectfully disagrees.  Examiner maintains that Culter (US 2013/0111457 A1), in view of Wojcik (US 2014/0317318 A1), further in view of Choudhury (US 11,080,168 B1) teaches all limitations of independent Claim 1, as evidenced by the citations and rationale presented in rejecting Claim 1 under AIA  35 U.S.C. 103, hereinabove, in this office action. Specifically, Culter (e.g., pars [0042], and [0020]) teaches: The composite image framework is compatible with SEP Image Compatible constraints to enable use of an existing SEP firmware image, as an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) [user evaluation hardware board].which teaches the above Applicant-argued claim 1 feature “b) determine, which of the plurality of firmware packages are compatible firmware packages, which compatible firmware packages are suitable for the selected one of the one or more evaluation hardware boards”.   


Applicant further argues, in page 11,
“With respect to c), Culter is silent on generating a catalog of the compatible firmware packages for the selected one of the one or more evaluation hardware boards, whichcatalog comprises a description of the compatible firmware packages that can be displayed to a user.
The Examiner with respect to the previous wording of limitation c) cites pars. 17-19 and 20 of Culter. However, the Examiner misinterprets these paragraphs of Cu/ter.
Paragraph 17 of Culter teaches that the firmware update image repository 106 is able to respond to different firmware search requests with an appropriate firmware search response. A firmware composition tool is able to build a composite image of firmware update images that enables an arbitrary number of firmware update images to be packaged together.
Such a composite image however is not a catalog that comprises a description of the compatible firmware packages that can be displayed to a user, so that a user can select a desired firmware package.
Instead, Culter’s composite image is a package of multiple firmwares that can be used, after decomposition, to update multiple firmware endpoints 116A-116N. Culter par. 18. This process however is conducted automatically and without any display to a user.’



Examiner’s response:
Examiner respectfully disagrees. Examiner maintains that Culter (e.g., pars [0042], and [0020]) teaches: The table of contents (TOC) of a composite image may provide sufficient information to enable the contents of TOC to be displayed in a human readable fashion, which teaches the above Applicant-argued claim 1 feature “c) generate a catalog of the compatible firmware packages for the selected one of the one or more evaluation hardware boards, which catalog comprises a description of the compatible firmware packages that can be displayed to a user;”

Applicant further argues, in page 11:
‘Culter is also silent on limitation d) above, namely transmitting the generated catalog to the first client device for display to the user.’

Examiner’s response:
Examiner respectfully disagrees. Examiner maintains that Culter (e.g., pars [0018]-[0019] and [0042]) teaches: deployment computers unpacking and deploying received composite images to firmware endpoints [client device], each composite image including: a table of contents [catalog], where The table of contents (TOC) of a composite image may provide sufficient information to enable the contents of TOC to be displayed in a human readable fashion, which teaches the above Applicant-argued claim 1 feature “d) transmit the generated catalog to the first client device for display to the user;” 



Applicant further argues, in pages 11-12: 
‘With respect to limitation e) above, Culter is silent on transmitting firmware of the user selected firmware package to the first client device. No firmware in Culter is user selected.
The Examiner in his arguments glosses over a main point of Applicant’s claim, namely that i) a catalog of compatible firmware is generated, which enables a user to select a desired firmware for his hardware evaluation board according to the user’s wishes, and ii) once the user makes his selection, the user-selected firmware is transmitted.
Culter is completely silent on such a user selection process. This is also why the Examiner’s arguments make no sense from a technical standpoint.
Even under a broadest reasonable interpretation standard, the interpretation still must be reasonable. It is respectfully submitted that the Examiner’s interpretation is far from being reasonable. When a reference does not teach a claim limitation, it is improper to ‘twist’ the teaching to match the claim limitation.
The identical invention must be shown in as complete detail as is contained in the claim. Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). MPEP §2131.’

Examiner’s response:
Examiner respectfully disagrees. Examiner maintains that Culter (e.g., pars [0018]-[0019]) teaches: deployment computers unpacking and deploying received composite images to firmware endpoints [client device], each composite image including: a table of contents [catalog] and at least one firmware image payload [user selected firmware package], which teaches the above Applicant-argued claim 1 feature “e) transmit firmware of the user selected firmware package to the first client device.” 

Applicant further argues, in pages 12-14: 
‘Applicant further notes with respect to a) above that Culter is silent on a system for improved evaluation of one or more evaluation hardware boards. To the contrary, Culter teaches firmware updates of computers, for example such running Windows or Linux operating systems, ‘within the customer’s operating environment’. See Culter, par. 1-2. Such computers are not evaluation hardware boards according to the present invention.
Similarly, Culter’s ‘in circuit tester’ is not the same as an evaluation hardware board as claimed.
The term ‘in circuit tester’ has a defined meaning in the art. See, e.g., Wikipedia at https://en.wikipedia.org/wiki/In-circuit_test:’

Examiner’s response:
Examiner respectfully disagrees. Examiner maintains that Culter (e.g., Figs. 1, 7; pars [0016], [0029], [0017], [0020]) teaches: computer system 700 includes a processor 702 that is in communication with a network interface 712, where firmware update image repository 106 responds to different firmware search requests to deploy firmware images via a special system, referred to as an ICT (in circuit tester) [user evaluation hardware board] to the firmware endpoints being programmed, which would make the above Applicant-argued claim 1 feature “a) A system for improved evaluation of one or more evaluation hardware boards;” obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention, because while Culter teaches an “in circuit tester” without explicitly teaching an “evaluation hardware board” as required by Claim 1, in an analogous art  Wojcik (e.g., par. [0117]: “…peripheral device functions may also include (as non-limiting examples) wired and/or wireless communications, image capture and/or image reproduction functions, monitoring of various signals, evaluation of inputs from sensors, energy and/or signal enhancement, operation and/or tuning of mechanical components, audio features, etc.”) teaches: monitoring of various signals, evaluation of inputs from sensors [evaluation hardware boards], energy and/or signal enhancement.  A person having ordinary skill in the art would have been motivated to beneficially modify Culter by incorporating the teaching of Wojcik to improve Culter for: updating firmware executed by a protective case for an electronic device, the protective case including a circuitry for supplementing power for the electronic device. (See, e.g., Wojcik, par [0002]). Culter and Wojcik are analogous arts directed generally to updating device firmware.
	As such, respectfully, Examiner does not find Applicant’s above arguments to be persuasive.
	Claim 1 is rejected under AIA  35 U.S.C. 103, as being obvious by Culter, in view of Wojcik, further in view of Choudhury. 

Independent claims 18 and 19 are basically similar to rejected system claim 1.
As such, claims 18 and 19 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Culter, Wojcik, and Choudhury, for similar rationale.

Dependent claims 2-16 and independent claim 17 are rejected based on the citations and rationale presented in rejecting these claims under AIA  35 U.S.C. 103, hereinabove, in this office action.




Conclusion
9.	Claims 1-19 are rejected.
THIS ACTION IS FINAL. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171. The examiner can normally be reached Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191